Citation Nr: 1007797	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral hearing loss.  The Veteran subsequently initiated 
and perfected an appeal of this rating determination.  

This appeal was previously presented to the Board in June 
2008, at which time service connection for bilateral hearing 
loss was denied.  The Veteran subsequently appealed that 
denial to the U.S. Court of Appeals for Veterans Claims 
(Court) which, in response to a Joint Motion, issued an 
August 2009 order vacating the Board's decision as to that 
issue, and remanding it for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  According to the results of a September 2005 VA 
audiological examination, the Veteran has bilateral hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385 (2009).  Thus, 
the question before the Board is whether such a current 
disability results from a disease or injury incurred during 
active military service.  38 U.S.C.A. § 1131 (West 2002).  

The requirements for service connection for hearing loss as 
defined at 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a Veteran's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not necessarily preclude a 
grant of service connection for hearing loss that first meets 
the regulatory requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Thus, a Veteran who seeks to 
establish service connection for a current hearing disability 
may present competent evidence establishing that a current 
hearing disability is the result of an injury or disease 
incurred in service, even if actual hearing loss is not 
demonstrated at service separation.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009); Hensley, 5 Vet. App. 
at 159-60.  If competent evidence sufficiently demonstrates a 
causal relationship between the Veteran's in-service exposure 
to loud noise or other acoustic injury and his current 
disability, it would follow that he incurred an injury in 
service and the requirements of 38 U.S.C.A. §§ 1110 are 
satisfied.  Hensley, 5 Vet. App. at 160.  

In the present case, a history of exposure to aircraft 
engines has been cited by the Veteran as a possible cause of 
his current bilateral hearing loss.  Review of his DD-214 
confirms the Veteran had nine years of active military 
service in the U.S. Air Force, serving as a combat control 
operator and an aircraft controller.  Based on this 
information, the Board finds his claimed exposure to aircraft 
engines to be plausible.  According to the September 2005 VA 
examination report, the Veteran's history "suggests the 
possibility of noise induced hearing loss from aircraft 
engines."  Nevertheless, the examiner concluded a causal 
nexus between the Veteran's acoustic exposure during service 
and his current hearing loss would be "speculative because 
of the normal audiometrics in service."  In so deciding, the 
examiner did not discuss or consider whether acoustic trauma 
secondary to exposure to aircraft engines during service 
could have resulted in a current diagnosis of bilateral 
hearing loss, regardless of whether the Veteran had hearing 
loss as defined by VA at 38 C.F.R. § 3.385 at the time of 
service separation.  As the Board observed within its June 
2008 denial, the Veteran's audiometric results fluctuated 
during military service, and on occasion demonstrated mild 
bilateral hearing loss at 6000 hertz.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  As the September 2005 
VA audiological examination and opinion is insufficient, 
remand for a new examination and opinion is required.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination for the purpose of determining 
the etiology of his current bilateral 
hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail, and the examiner 
should note in the record his/her review 
of the claims file.  

After reviewing the Veteran's medical 
history, the examiner should state whether 
it is at least as likely as not the 
Veteran's current hearing loss had its 
onset during active duty, or is due to or 
the result of a disease or injury incurred 
therein.  

In addressing this question, the examiner 
need not find the Veteran's hearing acuity 
was impaired at service separation; 
rather, the examiner need only look for 
any indication any current hearing loss 
had its origin during active duty.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner is asked 
to discuss why such an opinion is not 
possible.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

